Delaplaine, J.,
delivered the opinion of the Court.
This is an application of Roy Leon Drain for leave to appeal from the refusal of a writ of habeas corpus.
On October 21, 1954, petitioner pleaded guilty in the Circuit Court for Anne Arundel County to two charges of breaking and entering. Associate Judge Michaelson sentenced him to the Maryland House of Correction on both charges. The sentence in the first case was imprisonment for six years. The sentence in the second case was imprisonment for three years, this sentence to run consecutively with the sentence in the first case.
On January 20, 1955, petitioner asked the Court to correct the sentence of six years imposed in the first case, and thereupon Judge Michaelson struck out that sentence and sentenced him to imprisonment for the period of 18 months, the term to begin as of October 21, 1954.
Petitioner applied to Associate Judge Prescott, of the Circuit Court for Montgomery County, for a writ of habeas corpus. He contended that there was no warrant committing him to the House of Correction, and hence he was imprisoned unlawfully. It appeared, however, that petitioner was mistaken. Judge Prescott, in dismissing the petition, stated that the warden of the House of Correction had furnished him a certified copy of each commitment. The sentence of January 20, 1955, was merely a reduction of the sentence of October 21, 1954. Under the criminal rules adopted by the Court of Appeals, the trial court has the right to reduce a sentence in a criminal case of this nature within 90 days after it is imposed. If a sentence is illegal, the trial court may correct it at any time. General Rules of Practice and Procedure, part 4, rule 10.
As petitioner failed to present any facts to show that he is being unlawfully deprived of his liberty, his application for leave to appeal must be denied.

Application denied, with costs.